Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Minchul Ho, Individually and d/b/a EM                 Appeal from the 429th District Court of
Tech, Appellant                                       Collin County, Texas (Tr. Ct. No. 429-
                                                      03267-2020).      Memorandum Opinion
No. 06-20-00061-CV         v.                         delivered by Chief Justice Morriss, Justice
                                                      Burgess and Justice Stevens participating.
Benco Machinery, LLC, f/k/a B Tarp
Equipment, LLC, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Minchul Ho, Individually and d/b/a EM Tech, pay all
costs incurred by reason of this appeal.



                                                      RENDERED DECEMBER 11, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk